Citation Nr: 0009733	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
temporomandibular joint functional disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1989 to 
January 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant has good masticatory function with no 
limitation of motion of the mandible.

2. The appellant can open his jaws to 50 millimeters, 
exhibits no loss of function due to pain and has no loss 
of bone in any of the facial or oral structures.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for temporomandibular joint functional disorder 
have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to an increased 
(compensable) disability evaluation for temporomandibular 
joint functional disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1999), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the claimant working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1999).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.
In the instant case, the appellant was granted service 
connection and assigned a noncompensable disability rating 
for temporomandibular joint functional disorder by rating 
decision issued in March 1995.  This noncompensable 
disability rating has been confirmed and continued to date.

According to the applicable criteria, a 10 percent evaluation 
is warranted for temporomandibular joint functional disorder 
if inter-incisal range of movement is 31 to 40 millimeters, 
or the range of lateral excursion is 0 to 4 millimeters.  A 
20 percent evaluation requires inter-incisal motion between 
21 and 30 millimeters.  A 30 percent  evaluation required 
inter-incisal motion between 11 and 20 millimeters, and a 40 
percent evaluation will be granted if the range of inter-
incisal motion is 0 to 10 millimeters.  38 C.F.R. § 4.150, DC 
9905 (1999).

In every instance where the VA Schedule for Rating 
Disabilities does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

Where entitlement to compensation has already been 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

On VA physical examination in December 1994, it was reported 
that the veteran could open and close the mandible without 
limitation, but there was a jerking, involuntary movement 
when he opened his mandible.  The veteran had occasional pain 
in the face that interfered with his daily work and no 
ancillary dental problems.  Temporomandibular joint x-rays 
revealed adequate excursion of the mandibular condyles.  

The appellant presented private medical records of his 
temporomandibular joint functional disorder, dated in April 
1995, but no range of motion data was included in those 
records.  The appellant did receive a very recent VA 
examination in October 1999.  The report of that examination 
indicates that the appellant had 50 millimeters inter-incisal 
range of motion and no limitation of motion of any type.  
There was no loss of masticatory function, and the report 
indicates that the appellant has complained of occasional 
pain.  There was no limitation of function noted whether 
related to pain or any other cause.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a compensable disability rating 
for temporomandibular joint functional disorder is not 
warranted.  As previously noted, a 10 percent disability 
evaluation would require inter-incisal range of motion 
between 31 and 40 millimeters or a range of lateral exclusion 
between 0 and 4 millimeters.  No such limitation is shown.  
The December 1994 VA physical examination revealed good 
masticatory function; complaints of occasional pain that 
interfered with daily work were noted.  However, the October 
1999 VA physical examination revealed normal findings.  
Although the appellant has complained of occasional pain, the 
October 1999 VA examiner did not find any limitation of 
function at all, and the complaints of pain are occasional 
and not constant.  With no limitation of function of any 
type, a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  See also DeLuca v Brown, 8 Vet. App. 202 
(1995).  Therefore, it is the finding of the Board that the 
preponderance of the evidence is against the appellant's 
claim for an increased (compensable) rating for 
temporomandibular joint functional disorder.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for temporomandibular joint 
functional disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

